DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 11/15/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 11/15/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1-20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. US 11201993 B1. Even though instant Application 17/527,155 does not claim “main lens and two or more microlens arrays and each microlens array being associated with a corresponding sensor array”, this does not make the claims patentably distinct, because not claiming these limitation makes the claims obvious broad variation of claims. Ordinary skill in the art knows the camera can have variable number of lenses. Please note there is no end functionality specific specification like the size, resolution or capability of camera has been claimed. As such, ordinary skill in the art knows any number and combination of lens will accommodate obvious variation of camera disclosed in US Pat. US 11201993 B1, when no other additional patentable limitations are not claimed.

Instant Application 17/527,155
US Pat. 11201993 B1
Claim 11, 17 and 1. A camera system, comprising:

two or more sensor arrays on a same die, each sensor array comprising an array of pixels that sense light and each sensor array comprising a same field of view (FOV) as each other sensor array; and

an optical path comprising a metalens, 




the metalens comprising at least one layer of nanostructures formed on a substrate, 

the at least one layer of nanostructures diffracting and/or focusing at least one spectrum of light incident on the metalens to a corresponding sensor array, 


the metalens being shared by each sensor array, and the metalens splitting light incident on the metalens into different spectrums of light and directing each respective spectrum to a corresponding sensor array.

1. A camera system, comprising: 


two or more sensor arrays on a same die, each sensor array comprising an array of pixels that sense light and each sensor array comprising a same field of view (FOV) as each other sensor array; and 

an optical path comprising a main lens, a metalens and two or more microlens arrays, 


wherein the metalens comprises at least one layer of nanostructures formed on a substrate, 

the at least one layer of nanostructures diffracting and/or focusing at least one spectrum of the light incident on the metalens to the corresponding sensor array;

the main lens and the metalens being shared by each sensor array and each microlens array being associated with a corresponding sensor array, the metalens splitting light incident on the metalens into different spectrums of light and directing each respective spectrum to a corresponding sensor array. 



Corresponding claim mapping:
Instant Application 17/527,155
US Pat. 11201993 B1
Claim 2, 3, 12 and 18
Claim 4
Claim 5, 20
Claim 6, 9, 13, 14 and 19
Claim 7, 15
Claim 8, 16
Claim 9
Claim 10
Claim 2 and 3
Claim 1
Claim 8
Claim 4, 7
Claim 5
Claim 6
Claim 7
Claim 9



Following are the prior arts of record.

US Pat. No	         Inventor		         Date Published    Classification


    PNG
    media_image1.png
    349
    645
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482